ORDER
The Disciplinary Review Board on December 17, 1998, having filed with the .Court its decision concluding that ARTHUR L. CHIANESE of RED BANK, who was admitted to the bar of this State in 1987, and who thereafter was temporarily suspended from practice by Order of this Court dated April 4, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of three years retroactive to the date of respondent’s temporary suspension, based on respondent’s criminal conviction of third-degree perjury, third-degree attempt*528ed theft by deception, fourth-degree forgery, and fourth degree forgery by uttering;
And good cause appearing;
It is ORDERED that ARTHUR L. CHIANESE is suspended from the practice of law for a period of three years, and until further Order of the Court, effective April 4, 1997; and it is further
ORDERED that the entire record of this matter be made á permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.